NS £018 10313.

Case 2:19-cv-11724-BWA-MBN Document 1-8 Filed 07/17/19 Page 1 of 4

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS ‘a
a < oO
i
&
Divisisny, ype wg
C5 "a cea

LARRY MANZANAREZ AND LEONEL MANZANAREZ | 2%] <a

én ay
STATE OF LOUISIANA

  

VERSUS

eS

LIBERTY MUTUAL FIRE INSURANCE COMPANY, JLB CONTRACTORS,.LLC,

IDEALEASE SERVICES INC., AND JOHN LENARD GRUBE

SECTION 8

 

 

FILED DEPUTY CLERK

CHELSEY RICHARD HAPOLEOH
CLERK, CIVIL DISTRICT COURT

PETITION FOR URTS BUILDING

427 LOYOLA AVENUE - ROOM

mal
NOW INTO COURT, through undersigned, geynsqly eonne;| ery Manzanarez and Leonel

504-407 - 0600

Manzanarez persons of the full age of majority and_resi

Recelpt Date TOM S2018 12:0800 Pha
Louisiana, who respectfully represent the followings®°#!ptNumber = #244658
Cashier _ehankston
if Register COC Cash Register 1

Made defendants herein are the following:

a)

b)

_d)

 

Case Number 2018-40342

 

Brand Total $415.00
JOHN LENARD GRUBE, a person of THE Tull'dpe thbjeti ty AG Bn information and
Balance: Due $0.00

belief a resident of the State of MississippY WHOA titties perlifeAPhereto was the driver

 

Payment?! Transaction Lit

of a 2013 Mack Truck vehicle bearing Vind, Ml AWO7 Y6DM026874.

JLB CONTRACTORS, LLC a foreign/domestic corporation authorized to do and

 

doing business in the State of Louisiangewith its principal place of,husiness pn,}ong p-,

Petition forbamages P44450 $4441.50 #O.00
Beach, Mississippi, who at all times pertinentiherpinzyas the listed ownenof theivehicles oo

Building Fund Fee $25.00 $25.00 $0.00
listed in paragraph “1a” above and drivencbychohhamacd Grube. $40.00 319.00 $0.00

JSc $25.00 $25.00 F000
IDEALEASE SERVICES INC. uporeinformation, and ;belief asforaign eorporatign oo

with offices in Louisiana and snithorined 6 ae RA doing business in the State of
Louisiana who at all times pertinent hereto had in full force and effect a contract for
lease of its 2013 Mack Truck model bearing Tennessee License Plate No. A6642HY
issued to defendants JLB Contractors, LLC and John Lenard Grube.

LIBERTY MUTUAL FIRE INSURANCE COMPANY a foreign insurer,
authorized to do and doing business in the State of Louisiana who at all times pertinent

hereto had in full force and effect a policy of automobile liability insurance covering

the negligent acts of defendant JLB Contractors, LLC and John Lenard Grube.

n
“1S- AOS
Case 2:19-cv-11724-BWA-MBN Document 1-8 Filed 07/17/19 Page 2 of 4

2;
The incident hereinafter referred to occurred in the Parish of Orleans, State of Louisiana
within the jurisdiction of this Honorable Court.
3.

On or about October 18, 2017, at approximately 11:10 a.m. your Petitioner Larry
Manzanarez was driving a 2003 Chevrolet Trailblazer (“Manzanarez Vehicle”) westbound on
Interstate 10 at the S. Claiborne Avenue exit in the left lane in the Parish of Orleans, State of
Louisiana. Leonel Manzanarez was riding as a guest passenger in the Manzanarez vehicle. At same
time and place, mentioned herein, on behalf of JLB Contractors, LLC, Defendant John Lenard
Grube was driving a 2013 Mack truck (“Grube vehicle”) westbound on Interstate 10 at the 8.
Claiborne Avenue exit in the left lane immediately behind the Manzanarez vehicle. At the same
time and place mentioned hereinabove the Manzanarez vehicle came to a complete stop due to
traffic congestion ahead of it when suddenly and without warning the Grube vehicle struck the
Manzanarez vehicle in the rear on multiple occasions causing the collision and injuries complained
of by petitioners.

4.

The foregoing accident was caused in part by the negligence of defendant, John Lenard
Grube, particularly, but not exclusively, in the following respects to wit:

(1) Failure to maintain adequate and proper control of his vehicle;

(2) Failure to apply his brakes in a timely manner so as to avoid impact with
petitioner’s vehicle.

(3) Failure to take evasive action to avoid causing the collision;

(4) = Driving the vehicle in a reckless and careless manner without regard for the safety
of others;

(5) Failure to.see what he should have seen;

(6) Failure to keep a proper lookout;

(7) — Following too closely in violation of Louisiana law;

(8) Any and all other acts of negligence which may be proven at the time of trial of
this matter.

AS TO JLB CONTRACTORS, LLC

(1) Allowed an individual to operate who could not properly operate the vehicle;
(2) Allowed an individual to operate its vehicle who generally failed to exercise due

care under the circumstances;
Case 2:19-cv-11724-BWA-MBN Document 1-8 Filed 07/17/19 Page 3 of 4

(3) Generally operated a vehicle in a defective condition which contributed to
Petitioners’ injuries;
(4) Failed to provide adequate supervision;
(5) Failed to provide proper training to John Lenard Grube:
(6) Letting its vehicle to an untrained and unqualified driver;
(7) Improperly securing its transportation load in violation of State and Federal Laws.
(8) Any and all other of negligence which may be proven at time of trial;
ay

At all times mentioned herein John Lenard Grube — acting within the course and scope
of his employment with JLB Contractors, LLC. As such JLB Contractor, LLC is responsible, to
plaintiff under the theory of respondeat superior.

6.

As a direct and proximate result of the negligence of John Lenard Grube, your petitioners,
Larry Manzanarez and Leonel Manzanarez, sustained physical injuries which required medical
treatment, for which they incurred and may incur hospital, physician and health care provider
expenses, and for which they are entitled to be compensated by defendants.

7.

Petitioners experienced and continues to experience mental and physical pain and suffering

for which they are entitled to be compensated by defendants.
8.
The petitioners make demand for damages in an amount which are reasonable in the

premises.

WHEREFORE, petitioners, Larry Manzanarez and Leonel Manzanarez, respectfully pray
that the defendants be served with copies of the original Petition and be duly cited to appear and
answer the same; that, sins legal delays and all due proceedings, there be judgment herein in favor
of petitioners, in an amount to be determined by the fact finder consistent with the evidence
presented at trial; that said judgment be against defendants, Liberty Mutual Fire Insurance
Company, JLB Contractors, LLC, Idealease Services Inc. and John Lenard Grube individually,
jointly, severally, and in solido (to the extent allowed by law), together with legal interest and court

costs and for all general and equitable relief.
Case 2:19-cv-11724-BWA-MBN Document 1-8 Filed 07/17/19 Page 4 of 4

HOLD SERVICE

Respectfully submitted,

VAZQUEZ LAW FIRM

CESAR J. EA
909 W.E e Ave, Suite 202
Kenner, 70065

(504) 465-0908
Louisiana Bar Roll No. 19195
